Appellant again insists that the complaint was fatally defective in that it stated that "the said M. Darnall being then and there in destitute and necessitous circumstances," it being insisted that appellant had been referred to in said complaint, as M. Darnall and his child as Merle Darnall, and that the allegation just quoted must be held to refer to appellant and not to his child. The affidavit was sworn to on June 3, 1921, before the county attorney of Childress County and appears to have been written by him. On the same day the county attorney prepared and filed the information based on said affidavit. In the information the concluding reference to either of the parties mentioned therein is as follows: "the said Merl Darnall being then and there in destitute and necessitous circumstances." We regret that we cannot agree with counsel for appellant, and that in our opinion the designation in the quotation from the complaint above set out must be held to apply to the child and not to the appellant. The presumptions and inferences are in favor of the sufficiency of the pleadings, and under the statutory direction mentioned in our original opinion we must believe that the pleader was describing the injured person by the use of her initial.
The motion for rehearing will he overruled.
Overruled.